DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 3, 4 is/are rejected under 35 U.S.C. 102a (1) as being anticipated by Pritchard et al. (8082378).
As to claim 1, Pritchard teaches a semiconductor device comprising (see fig.5 for an overall circuit of master components [513][515][515] and slave components [563][565][567] and associated decoder [571] and arbiter [573]; see also fig.6 shows details of the decoder. Note: examiner holds that masters such as CPU, Ethernet, DMA and slaves such as memories are made of semiconductor; see the chip system in the col.2, lines 7-19. A chip in computer (e.g. CPU) is based on the fabrication of a semiconductor substrate): 

a real-time schedule unit [decoder 571] (the decoder is shown in details as selection circuitry 611 ,613, 661,663 in fig.6) and [slave side arbiter 573] (slave side arbiter is shown in fig.5; see both decoder 571 and slave side arbiter as a real time scheduler and monitor. See Note1 below for “real time”) coupled to the plurality of masters [Master 1 615, Master 2 665] and controlling the plurality of masters to perform a plurality of tasks (e.g. CPU task, DMA task, see col.7, lines 44-50, If the slave side arbitrator associated with a first slave component receives access requests from master component 615 and master component 665 at the same time, the slave side arbitrator selects one of the master components based on schemes such as weighted round-robin or round-robin combined with priority, etc. ).
Note1As for real time in the claim, see the slave component receives requests from master 615 and master 665 in the same period of time (col.7, lines 40-50). In addition, see the master 665 has to wait for another master 615 for the slave component (col.7, lines 54-65). If it is not for real time, the requests from the masters at the same time would not be critical and the master 665 would not need to wait. Therefore, it is a real time circuit. 
Further evidence, which provides the background and relevant teaching of Pritchard, shows Pritchard is directed to real time, see the real-time communication systems cited under Other Publications in the front page. The cited real-time communication systems in the front page is not being used for rejection for the time being but it will be used as an extrinsic evidence if applicant disagrees with examiner’s position.

As to claim 2, Pritchard teaches the semiconductor device according to claim 1, further comprising: 
a slave (see any of the Slave 1 [563]-Slave 3 [567] in fig.5); and 
an access monitor circuit [decoder 571 and slave side arbitrator 573] detecting access of the masters to the slave (see slave side arbitrator 573 includes arbitrator selection circuitry 557 that selects information form the masters to the salve in col.6, lines 49-59, see also when slave components send information to master components, the decoder can be used to select the information from the appropriate slave in col.6, lines 60-62), 
wherein the real-time schedule unit [decoder and arbitrator]  monitors whether input data (e.g. data or information requested by the master from the slave) for the each of tasks (e.g. Master CPU task, Master DMA task)  have been determined based on address signals (e.g. control information/signals such as addresses) detected by the access monitor circuit [decoder and arbitrator]  . (See col.7, lines 5-10, all arbitrator logic and all decoder logic can be contained in a single arbitrator logic block.  That is, all control signals sent to arbitrator selection circuitry and decoder selection circuitry associated with the various slave components and master components can be configured to originate from a single arbitrator logic block. See also col.4, control information such as addresses is referred to herein as a decoder).
As to claim 3, Pritchard teaches the semiconductor device according to claim 2, wherein the real-time schedule unit [decoder 571 and slave side arbiter 573] determines that input data for an associated one of the tasks has been determined when address signals [address] detected by the access monitor circuits indicate a predetermined address area [particular address]. (See col.10, lines 1-4, in one example, a processor core (i.e. a master, see col.2, lines 7-10) may be attempting to write a data block to memory.  In another example, a processor core may be attempting to send read requests for a particular address to the memory component. Note:  the writing of a data block or the reading for a particular address to the memory component should have a predetermined address area or location for that data).
As to claim 4, Pritchard teaches the semiconductor device according to claim 3, wherein the slave comprises a memory, wherein the real-time schedule unit [decoder and server side arbitrator] detects whether the address signals [address] detected by the access monitor circuits indicate a consecutive predetermined address area in the memory  (see col.2, lines 36-38, col.4, lines 1-5, the second master and the second slave share a single address space with the first master and the first slave in the processing system. Note: e.g. a number of K bytes of memory space encompasses all sequence of 1 to k bytes of memory locations or areas), and wherein, when the consecutive predetermined address area [address space] is indicated, the as read data back to the master components through a decoder 209.  Mechanisms for selecting slave components and translating control information such as addresses is referred to herein as a decoder).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12, 13, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Phillips et al. (20170293980) in view of Piechowicz et al. (20180004835).

a first and a second master (a first GPU 1012  and a second GPU 1012, para [0090], fig.10 GPU0 1012a and GPUn 1012n) each performing a first task and a second task  following the first task (e.g. a first processing task and a second processing task of the processing tasks allocated by the task manager 1006 to the GPUs 1012, para [0090]; for a second task flowing a first task, see also processing tasks that are dependent on one another to produce additional computation results in [0102]. The dependent task is a second task); 
a real-time schedule unit [HPC grid architecture 1000: task manager 1006] connected to the first and the second master [GPU0 1012a and GPUn 1012n] and controlling the first and the second master to perform the first and the second task in real time (see para [0108], the computing grid management processes described herein with respect to the HPC grid architecture 1000 greatly improve the processing efficiency and capabilities of the computing resources of the system 100 and allows variable annuity calculations to be performed in real time in response to receiving an incoming data stream 1002 that includes financial market data and variable annuity portfolio data in addition to any models 158A, assumptions 158B, or 

wherein the real-time schedule unit [HPC grid architecture 1000: task manager 1006] monitors whether input data for the second task as an execution result of the first task has been determined (see para [0102], for aggregate computations, the checkpoints ensure that the task manager 1006 has received the aggregate results for a previously calculated computation.  Aggregate results refer to computation results for related processing tasks that are dependent on one another to produce additional computation results.  The aggregate results can be collected at the checkpoints so that the additional computation results can be calculated.  For aggregate computations, in some embodiments, the task manager 1006 also maintains a list of tasks that have not yet been covered by a checkpoint at a GPU 1012 and/or GPUD 1012), 
wherein when the real-time schedule unit [HPC grid architecture 1000: task manager 1006] detects that a predetermined data [aggregate results] of the input data has been determined, the real-time schedule unit [HPC grid architecture 1000: task manager 1006] allocates the second task to at least one of the first and the second master [GPU0 1012a and GPUn 1012n]. (See para [0102], for aggregate computations, the checkpoints ensure that the task manager 1006 has received the aggregate results for a previously calculated computation.  Aggregate results refer to computation results for related processing tasks that are dependent on one another to produce additional computation results.  The aggregate results can be collected at the checkpoints so that the additional computation results can be calculated). See 
 Phillips teaches detection of input data [aggregate results] (see [0102]). 
Phillips does not but Piechowicz teaches detects that a predetermined data size [relative size] of the input data has been determined, as claimed.  (see Piechowicz, para [0054], the data structure can be formatted to describe the relative size of input data of the transformation blocks as extracted from the DG and the input space, and thus enables a data parallel computation platform (e.g., batch processing platform) to schedule instances of the transformation blocks to process different elements within a large dataset).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to detect a predetermined data size of the input data has been determined, as claimed because one of ordinary skill in the art should be able to recognize the application of a known technique, such as the formatted data structure to describe the relative size of the input data as taught in Piechowicz, to a known device/method, such as the HPC grid architecture 1000 for processing the real time input data in Phillips, for the purpose of enabling a data parallel computation platform (e.g., batch processing platform) to schedule instances of the transformation blocks to process different elements within a large dataset. (See Piechowicz, para [0054]. MPEP 2143 KSR Example D).

As to claim 14, Phillips teaches wherein the real-time schedule unit [HPC grid architecture 1000: task manager 1006] (see para [0108] cited above for real time) allocates the first task [a first task] to the other one of the first and the second master. (See the processing tasks allocated by the task manager 1006 to the GPUs 1012, para [0090]. See also para [0103], in addition, any processing tasks that had previously been assigned to the GPUD 1010 flagged as unavailable may be assigned to another available GPUD 1010. Note: see para [0102], in some implementations, the GPUD 1010 controls execution of the processing tasks by the GPUs 1012 (1210).  In some embodiments, the GPUDs 1010 internally maintain a queue of incoming tasks, which are balanced between the GPUs 1012 controlled by the GPUD 1012).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
a) Frigo et al.   (20060230408)  is cited for the detection of the predetermined data for the task (see para [0121], the thread will not be scheduled for execution until data memory 1308 places the loaded value into load buffer 1312, and signals this event to thread table 1304 by changing the state of the thread to load-commit, the thread scheduler may select the thread at the next opportunity, and reissue the original load instruction, this time in order to commit the load.
.
Allowable Subject Matter
Claims 5-11, 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Partial features shown, see claims for full details.
a) The task activation control pointer for setting a head address of the continuous predetermined address area, the task activation condition setting register for setting an address information indicating a range of the continuous predetermined address area, the determination of input data required by the associated one of tasks has been determined when an address signal detected by the access monitor circuit indicates all of the continuous predetermined address areas based on the head address and the address information. (Claim 5)
b) The transfer information obtaining circuit for obtaining the number of cycles accessing the slave from each of the plurality of masters, the real-time schedule unit changes or/and performs scheduling access routes between the plurality of masters and the slave based 
c) The first master performs the first task to generate the input data including a first input data and a second input data, when the real-time schedule unit detect the first input data has been determined, the real-time schedule unit allocates the second task corresponding to the first input data to at least one of the first and the second master. (Claim 15)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL H PAN whose telephone number is (571)272-4172.  The examiner can normally be reached on M-F 8:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on 571 272 4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 


DANIEL H. PAN
Examiner
Art Unit 2182



/DANIEL H PAN/Primary Examiner, Art Unit 2182